DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (04/27/2021), with respect to Claims 10-13 have been fully considered and are persuasive.  The rejection of 12/07/2020 has been withdrawn. 
Applicant states:
“In the Office Action, claims 10-13 were rejected under 35 U.S.C. §112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for pre-AIA , the applicant) regards as the invention. Claim 10 was rejected under 35 U.S.C. §103 as being unpatentable over Sumitomo et al. (US 6,470,723) in view of Wetzels (EP 1022070). Claims 11-13 were merely objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
By this amendment, claim 10 has been amended to include the limitation recited in claim 11, and claim 13 has been amended to depend on amended claim 10.”

Examiner finds this argument persuasive. See modified reasons for allowance below.

Claim Rejections - 35 USC § 112
The 112(b) rejections of the previous Office Action have been remedied in view of the amended claims, and as such have been withdrawn. 

Reasons for Allowance
Claim 10, 12-13 allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to Claim 10, Sumitomo (U.S. 6,470,723) discloses a drawing machine (Column 2, Lines 58 – 62; Figure 1), the method comprising the following stages: - drawing the tube by means of a first die 2 (Column 2, Lines 58 – 61; Figure 1, Item 2); - carrying out a skin pass operation on the tube by means of a second die 3 (Column 3, Lines 10 – 15; the reduction is seen to be smaller than the first die and the rolls will provide a surface that is smoother than what is produced by the first rotating die 2).
A. Sumitomo does not disclose carrying out a first in-line detection of the eccentricity of the tube by means of a first detection head.
B.Sumitomo does not disclose processing the signals originating from said first detection head by means of the data processing system and sending input data to the inclination variation device so as to vary the inclination of the tube with respect to the longitudinal axis and to correct the eccentricity of the tube in-line.
Wetzels (EP 1022070 A2) teaches of a mandrel 1 and die 2 used to form a pipe where the die 2 is provided with an inclination variation device which varies the inclination of the die which varies the inclination of the tube entering the die (Paragraphs 0017, 0023, 0024; Figure 2, Items 1, 2) where the die is provided with ultrasonic sensors 9 to detect eccentricity that are equidistantly spaced (Paragraph 0019; Paragraph 0023 and Final 3 lines of Paragraph 0022; Figure 2, Item 9) where the eccentricity detected is used to adjust the inclination varying device (Paragraph 0021).  Also, a control is mentioned (Paragraph 0015) and this is what the sensors and die would be in communication with.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the die entry die (since only one die of Wetzels is used) with an inclination varying device, die and sensors in communication with a control as taught by Wetzels in place of the shaping die 7 of Sumitomo in order to detect and adjust for eccentricities in the produced pipe (Paragraph 0006, Lines 7 – 9).   The shaping die 7 
Sumitomo modified by Wetzels discloses carrying out a first in-line detection of the eccentricity of the tube by means of the first detection head 9 (Paragraph 0023 and Final 3 lines of Paragraph 0022; Figure 2, Item 9; Wetzels) and disclose processing the signals originating from said first detection head by means of the data processing system (Paragraph 0015 and Paragraph 0023 discuss of the sensors and the control) and sending input data to an inclination variation device so as to vary the inclination of the tube with respect to the longitudinal axis and to correct the eccentricity of the tube in-line (Paragraph 0023, Paragraph 0015, Paragraph 0006; Wetzels)
Sumitomo does not disclose the particulars of an in-line method for correcting an eccentricity of a tube during a drawing thereof however, components required by such a method are provided.  With the modification of Wetzels of adding sensors and a control and communication between the sensors, control and dies, the modification provides an in-line method for correcting an eccentricity of a tube during a drawing thereof (Paragraph 0006, Lines 7 - 19 of Wetzels discusses of the eccentric with Figure 2 showing an in-line system; Figure 1 of Sumitomo also shows an in-line system as well).
Sumitomo modified by Wetzels does not that said first in-line detection of the eccentricity of tube is provided at said second die and/or at an area arranged downstream of said first die and upstream of said second die.  The die 7 of Sumitomo cannot be defined as a skin pass as this die as shown in Figure 1 is not the die that reduces the stock the least and produces a smooth surface but instead is the die 3 of Sumitomo.  Wetzels does discuss of an alternative where measuring instruments are used 
After further consideration, the following references are of relevance, but fail to overcome the arguments made and/or fail to meet the limitations of Claim 10):
US20100058824A1: structurally very similar, but fails to disclose first in-line detection of the eccentricity of tube is provided at said second die and/or at an area arranged downstream of said first die and upstream of said second die.
EP1153671A2: measures eccentricities, but fails to teach second die.
GB2124121B: in-line and similar mechanically, but used for wires (not tubes).

In regards to Claim 12, Wetzels does not disclose wherein there is provided a second in-line detection of the eccentricity of tube by means of a second detection head arranged downstream of said second die; and there are provided the stages of processing the signals originating from said second detection head by means of the data processing system and sending further input data to the inclination variation device.  Wetzels only teaches of one in line detection device and a duplication of parts is not possible since the replacement of a die of Sumitomo is required and one of ordinary skill in the art would recognize that a stationary die and a non-rotating die would be replaced. Therefore, Claim 12 is allowable. Claim 12 is further allowable due to dependence from Clam 10.

Claim 13 is further allowable due to dependence from Clam 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725